The evidence offered on the motion fora new trial seems tons “ newly discovered” within the authorities. If received on the trial of this action it would have been sufficient to require a submission of the issues to the jury. But on the trial the verdict was directed — that is, the jury passed upon no issuable questions. There could have been ho direction of a verdict with this evidence in the case. Therefore, its presence would have changed the result; that is, a directed verdict. Order reversed, and motion granted, on condition that within twenty days defendant pay all costs and disbursements taxed in the action up to the time of his motion for a new trial. Jenks, P. J., Carr, Stapleton, Rich and Putnam, JJ., concurred.